
	
		I
		111th CONGRESS
		2d Session
		H. R. 5683
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To improve certain administrative operations of the
		  Office of the Architect of the Capitol, and for other
		  purposes.
	
	
		1.Consolidation of staff
			 positions
			(a)ConsolidationSection 108 of the Legislative Branch
			 Appropriations Act, 1991 (2 U.S.C. 1849) is amended to read as follows:
				
					108.The Architect of the Capitol may fix the
				rate of basic pay for not more than 32 positions at a rate not to exceed the
				highest total rate of pay for the Senior Executive Service under subchapter
				VIII of chapter 53 of title 5, United States Code, for the locality involved.
					.
			(b)Conforming
			 AmendmentSection 1203(e) of
			 the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1805(e)) is amended
			 by striking paragraph (3).
			(c)Effective
			 DateThe amendments made by
			 this section shall apply with respect to pay periods beginning on or after the
			 date of the enactment of this Act.
			2.Authority to enter
			 into long-term leases of real property
			(a)AuthoritySection 1202(a)(2) of the Legislative
			 Branch Appropriations Act, 2003 (41 U.S.C. 253l–7(a)(2)) is amended by striking
			 the period at the end and inserting the following: , except that in
			 applying such section to the Architect of the Capitol, the term multiyear
			 contract shall include a lease of real property for more than one, but
			 not more than 10, program years..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 contracts entered into on or after the date of the enactment of this
			 Act.
			
